         Case: 3:20-cv-00687-wmc Document #: 6 Filed: 08/04/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN
 MAURICE CHRISTOPHER HALL,

                                                                             ORDER
          Petitioner,
    v.
                                                                  Case No. 20-cv-687-wmc
 REED RICHARDSON,

          Respondent.

         On July 27, 2020, I entered an order denying petitioner Maurice Christopher Hall’s

motion for leave to proceed in forma pauperis in the above case. Dkt. 4. Now petitioner has

submitted a letter along with documentation indicating petitioner currently does not have

enough funds in his inmate regular account to pay the $5.00 filing fee. Dkt. 5. I’ll construe

petitioner’s letter as a motion to reconsider my July 27 order.

         Having   reconsidered   petitioner’s   affidavit   of   indigency    and   his   supporting

documentation, I find that petitioner is unable to prepay the fees of commencing this action

or to post security therefor. Accordingly, I will grant petitioner’s motion for reconsideration

and request for leave to proceed in forma pauperis.

                                            ORDER

                IT IS ORDERED that petitioner Maurice Christopher Hall’s motion for

reconsideration and request for leave to proceed without prepayment of the filing fee, dkt. 5,

is GRANTED.

                        Entered this 4th day of August, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
